Citation Nr: 1342711	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in September 2011, a statement of the case was issued in May 2012, and a substantive appeal was received in June 2012.  A July 2013 Video Conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The July 2013 hearing testimony indicated the Veteran has been receiving ongoing medical care from VA for the past few years; the most recent VA treatment records of record are dated in March 2007.  Moreover, the Veteran stated he was scheduled for a VA cardiology appointment in August 2013.  Consequently, certain VA treatment records appear to be outstanding.  As the Veteran also indicated attending regular group therapy sessions to treat his depression, certain private medical records may be outstanding as well.  Outstanding medical records pertinent to the Veteran's claim should be secured, particularly VA records, as they are constructively before the Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The July 2013 hearing testimony also indicated his service-connected disabilities have increased in severity.  The Veteran is currently service connected for penile adhesion (30%); major depression secondary to penile adhesion (30%); coronary artery disease (30%); bilateral hearing loss (10%); and tinnitus (10%).  Specifically, the Veteran's spouse indicated his depression and hearing have worsened over time, and that his heart disability has fluctuated in severity and has not been evaluated in several years.  Moreover, the Veteran reported increasing difficulties with voiding dysfunction due to his penile disability.  These are implicit claims for increased ratings for these three service-connected disabilities.  As the outcome of these claims are inextricably intertwined with the TDIU claim, consideration of the TDIU issue must be deferred pending RO adjudication of the increased rating claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify all providers of evaluations or treatment for his major depression disability, and to provide the releases required to secure records of such private evaluations or treatment.  The RO should secure complete records from all sources identified, specifically including records of group therapy sessions, as mentioned in the July 2013 hearing testimony.

2.  The RO should also obtain all outstanding VA treatment records pertinent to the Veteran's claims dated since March 2007, specifically including records of an August 2013 cardiological evaluation.  The RO should document for the record its attempts to secure any such records.

3.  After the development above is completed, the RO should furnish the Veteran appropriate VCAA notice concerning his claims for increased rating for penile adhesion, major depression (secondary to penile adhesion), and coronary artery disease.  

The RO should also schedule appropriate VA examinations to ascertain the current severity of the service-connected penile adhesion, major depression (secondary to penile adhesion), and coronary artery disease. The claims file should be made available to the examiners, and examination findings should be clearly reported to allow for application of VA rating criteria.  

Each examiner should also offer an opinion on the impact of the service-connected disability on the Veteran's ability to engage in substantially gainful employment.  

4.  The RO should then adjudicate the claims for increased ratings for penile adhesion, major depression (secondary to penile adhesion), and coronary artery disease.  The Veteran should be provided notice of the determinations and notice of appellate rights and procedures, including the need to file a notice of disagreement if he wishes to initiate an appeal as to any of the issues.

5.  Thereafter, the RO should review the expanded record and readjudicate the claim for TDIU.  If a claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


